IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 22, 2009
                                     No. 08-60723
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

ARTAN BRDAKIC,

                                                  Petitioner

v.

ERIC H. HOLDER, JR, U.S. ATTORNEY GENERAL,

                                                  Respondent.


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A 094 722 814


Before JOLLY, WIENER, ELROD, Circuit Judges.
PER CURIAM:*
       Petitioner Artan Brdakic, a citizen of the former Serbia and Montenegro,
has filed a petition for review of a decision of the Board of Immigration Appeals
(BIA). The BIA dismissed Petitioner’s appeal of an order of an immigration
judge (IJ) which denied his application for asylum, withholding of removal, and
relief under the Convention Against Torture (CAT). The BIA concluded that
Petitioner had not met his burden of showing eligibility because of major
inconsistencies between Petitioner’s testimony and that of his witness, as well

       *
        Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
                                 No. 08-60723

as prior inconsistent statements made by Petitioner. In so ruling, the BIA
upheld the IJ’s finding that Petitioner was not credible, and vacated the IJ’s
finding that Petitioner’s asylum claim was frivolous. Petitioner now contests the
IJ’s adverse credibility finding and argues that the BIA’s decision is not
supported by substantial evidence in the record.
      On a petition for review of a BIA decision, we review the order of the BIA,
but we also consider the IJ’s underlying decision if it influenced the BIA’s
determination. Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997). This court
reviews factual findings for substantial evidence and questions of law de novo.
Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).
      Because Petitioner filed his asylum claim after May 11, 2005, this case is
governed by the standards set forth in the REAL ID Act for determining witness
credibility in asylum and withholding of removal cases. See 8 U.S.C. §
1158(b)(1)(B)(ii), (iii); REAL ID Act § 101, Pub.L. 109-13, 119 Stat. 231, 302-05
(May 11, 2005). An adverse credibility determination is a finding of fact that
must be reviewed for substantial evidence. See Vidal v. Gonzales, 491 F.3d 250,
254 (5th Cir. 2007). “The substantial evidence standard requires only that the
BIA’s decision be supported by record evidence and be substantially reasonable.”
Omagah v. Ashcroft, 288 F.3d 254, 258 (5th Cir. 2002). This court must review
the BIA’s factual determination to determine “not only that the evidence
supports a contrary conclusion, but also that the evidence compels it.” Chen v.
Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006) (quoting Zhao v. Gonzales, 404
F.3d 295, 306 (5th Cir. 2005)). The alien bears the “burden of showing that the
evidence is so compelling that no reasonable factfinder could reach a contrary
conclusion.” Id.
      Petitioner has failed to meet this onerous standard. The IJ’s findings
regarding numerous discrepancies in Petitioner’s testimony, including testimony
regarding a key incident in which Petitioner’s store was invaded by masked men,
are sufficient to support the IJ’s credibility determinations.       Petitioner’s

                                       2
                                  No. 08-60723

testimony that he was personally threatened by the masked men diverged from
his witness’s testimony in key areas.       Although Petitioner alleges that the
witness’s testimony nevertheless supports his overall claim of persecution, the
discrepancies remain. “[I]t is the factfinder's duty to make determinations based
on the credibility of the witnesses,” and “[w]e cannot substitute our judgment for
that of the BIA or IJ with respect to ... factual findings based on credibility
determinations.” Chun v. INS, 40 F.3d 76, 78 (5th Cir.1994). Petitioner also
disputes the IJ’s determination that his story of persecution was implausible
since Petitioner, while in Kosovo, had been a successful businessman who drove
“fancy cars.” Although such a conclusion may be strained, the IJ’s determination
rested on numerous other inconsistencies in Petitioner’s testimony which suffice
to support the IJ’s finding that Petitioner was not a credible witness.
                                CONCLUSION
      The evidence in the record does not compel us to reverse the IJ’s
adverse credibility determination. See INS v. Elias-Zacarias, 502 U.S. 478,
483-84 (1992). Therefore, the petition for review is DENIED.




                                        3